Citation Nr: 0519176	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  01-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a herniated disc, left 
side, C6-7 with degenerative changes at C5-6 (claimed as a 
neck and back condition).

WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, including service in the Republic of Vietnam.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), readjudicating a prior claim that had 
been denied as not being well grounded. 

The veteran testified at a personal hearing before the 
undersigned judge in July 2002.

The Board notes that the attorney who had represented the 
veteran before VA in connection with this appeal is no longer 
authorized to represent claimants before VA.  The veteran was 
notified of the revocation of the attorney's authority to 
represent claimants in a November 2001 letter from the RO.  
The veteran was advised of his options to obtain different 
representation in this matter.  He did not respond to the 
letter and has not made a designation in this regard.  
Therefore, the veteran remains unrepresented in this matter.

This case was previously remanded in an effort to obtain 
additional service medical records (SMRs).


FINDINGS OF FACT

1.  The veteran has a herniated disc, left side, C6-7 with 
degenerative changes at C5-6.

2.  The competent medical evidence fails to link the 
veteran's herniated disc with his time in service.


CONCLUSION OF LAW

The criteria for service connection for a herniated disc, 
left side, C6-7 with degenerative changes at C5-6 (claimed as 
a neck and back condition) are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The veteran testified before the Board that he injured his 
neck and back while in basic training, and then further 
aggravated the injury while serving in the Republic of 
Vietnam.  

The veteran has also submitted medical treatment records from 
a variety of private doctors.  One doctor, in a December 1999 
letter, indicated that he had diagnosed the veteran with 
cervicobrachial syndrome, which included degenerative changes 
in the cervical spine, after treating the veteran in July 
1992.  However, the doctor indicated that he could not 
determine the origin of the neck and back injury, since it 
occurred several years before he began treating the veteran.
 
A note from a second private doctor indicated that he had 
treated the veteran from 1970-1978, but that no records 
existed.  A third doctor indicated that all of his records 
are destroyed after 7 years, and, as such, no records are 
available.  A fourth doctor indicated that her father had 
treated the veteran from 1978-1989, but no records were 
found. 

In support of his claim, the veteran submitted a letter from 
a fellow soldier who indicated that the veteran was having 
stomach and back pains and was sent to the hospital where he 
stayed for three or four days.

In an effort to assist the veteran in substantiating his 
claim, the Board remanded the case in an effort to obtain 
SMRs from the veteran's time in basic training; but the 
Marine Corps Recruit Depot indicated that no records were 
found in response to the Board's request. 

On the veteran's separation physical, the medical officer 
found the veteran's neck and spine to be normal, and the 
veteran signed a statement indicating that he had informed 
the medical officer of all the defects, illnesses, and 
injuries known to him.  However, the veteran testified at his 
hearing that he was desperate to get out of service, and even 
went as far as cutting off a cast on his arm so as not to 
have his discharge delayed by the medical examination.  The 
Board acknowledges the difficulty the veteran is having in 
recovering medical treatment records.  Unfortunately, without 
any medical treatment records regarding the veteran's back 
while in service, or shortly after, the only evidence of an 
injury to the veteran's neck or back while in service is the 
veteran's testimony and that off his fellow soldier that he 
was hospitalized during basic training.  While lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons; lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, 
while the veteran is competent to testify that he went to a 
hospital while in service, he is unable to testify that his 
current back injury is related to something that occurred 
while in service.  

Given the absence of a medical opinion of record linking the 
veteran's back and neck condition to the veteran's time in 
service, and the dearth of medical records documenting back 
and neck treatment contemporary with the veteran's discharge 
from service, the Board finds that the preponderance of 
evidence is against the veteran's claim, and, as such, 
reasonable doubt cannot be resolved in the veteran's favor.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Accordingly, the Board finds that the veteran's herniated 
disc, left side, C6-7 with degenerative changes at C5-6 
(claimed as a neck and back condition) was not caused by his 
time in service.

II.  Veterans Claims Assistance Act Compliance

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001 and May 2004.  Since these letters fully provided notice 
of elements (1), (2), (3), and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  With respect to 
element (4), the Board notes that the RO's 2004 letter 
specifically requested that the veteran send any information 
or evidence he has that pertains to his claim, and there is 
no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of this claim.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOC), the veteran was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  
Furthermore, the veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired 
treatment records of the veteran, and has sought on several 
occasions to locate the missing records he has described.  
The veteran was also provided with a hearing in order to 
testify before the Board.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for herniated disc, left 
side, C6-7 with degenerative changes at C5-6 (claimed as a 
neck and back condition) is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


